Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on March 11, 2021 has been entered.
International Search Report
The references cited in the PCT international search report by the PCT on February 1, 2020 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Abstract
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because it should avoid the implied phrase such as “Throttle control….is provided.”  Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings are objected to because of the reasons, inter alia, the drawings are not in compliance with 37 CFR 1.84 and/or PCT Rule 11.  Please see “Guide for Preparation of Patent Drawings” attached.  For example:
a.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Emphasis added).

	See also PCT Rule 11.13(a).  However, every line, number, and letter in, e.g., FIG. 1 is not durable, clean, black, sufficiently dense, dark, uniformly thick and well defined; 
b.	37 CFR 1.84(p)(3) states:
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  (Bold and emphasis added).

	See also PCT Rule 11.13(h).  However, the numbers, letters and characters in, e.g., FIG. 1 are not measured at least .32 cm; and/or
	c.	37 CFR 1.84(u)(2) states “The view numbers must be larger than the numbers used for reference characters.”  (Emphasis added).  However, the view numbers “Fig. 1” and “Fig. 2” are smaller than the numbers 806, 808, etc. used for reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the pivot shaft in claims 1, 6, 13, and 15 (see Pub. No. US 20220048385 (Pub.’385) of this application ¶ 21); the fuel injection pump (Pub.’385 ¶ 23) in claims 6, 13 and 15; the lever of the fuel injection pump, the flow of fuel, and the engine (Pub.’385 ¶ 16) in claims 13 and 15 (Pub.’385 ¶ 23); and the moved positions of the intermediate lever 810L and the lever 810R in claims 13 and 15 must be shown or the features canceled from the claims.  No new matter should be entered.
	The moved positions of the intermediate lever 810L and the lever 810R, etc. in claims 13 and 15 are required to be shown in accordance with 37 CFR 1.84(h)(4).
Specification Objection
1.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the pivot shaft in claims 1, 6, 13, and 15; the fuel injection pump in claims 6, 13 and 15; and the lever of the fuel injection pump, the flow of fuel, and the engine in claims 13 and 15 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
1.	The claims are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
2.	Claims 3-11 are objected to because of the informalities such as typographical error.  For example: in claim 3, line 1, the term “claim2” should have been changed to “claim 2”; and in claim 6, line 4, the phrase “810Radapted to” should have been changed to “810R adapted to.”  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional 
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 claim “a pivot shaft adapted to be movably received inside said shaft housing 810H” (emphasis added).  More importantly, claims 13 and 15 claim “said pivot shaft moves said lever 810R which in turn pushes said linkage 812 which pushes a lever of the fuel injection pump to vary a flow of fuel to an engine therein to vary a speed of an engine.”  (Emphases added)
However, the specification inadequately describes (see Pub.’385 ¶ 21 et seq.) and the drawings fail to show, inter alia, the pivot shaft, the fuel injection pump, the lever of the fuel injection pump, and the engine; and/or how the pivot shaft is moved inside the shaft housing 810H as claimed in claims 1 and 6; and/or how the pivot shaft moves the lever 810R in order to perform the functions claimed in claims 13 and 15.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural elements that move the pivot shaft and/or the lever 810R to perform the functions as claimed. 
b.	No antecedent basis is seen for the terms such as “said first cable” and “said second cable” in claim 12; and “the fuel injection pump” in claim 13.
c.	It is unclear whether the terms that appear at least twice such as “a slot” in claim 1
and “an engine” in claim 13 refer to the same or different things.  See double inclusion in MPEP § 2173.05(o).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20030140894).
Claim 1
Suzuki teaches a throttle control apparatus 94 (FIG. 1, ¶ 54 et seq.) for a vehicle 10 
(FIG. 1, ¶ 18 et seq.), said apparatus 94 comprising:
a shaft housing (FIG. 1, ¶ 56, see Appendix (Ap.));
a pivot shaft 130 (FIG. 4, ¶ 73 et seq.) adapted to be movably received inside
said shaft housing (Ap.); and
an intermediate lever 112, 118 (FIG. 4, ¶ 70 et seq.) adapted to be connected to one end of said pivot shaft 130, wherein said intermediate lever 112, 118 has a first portion 112 defining a slot 124 (¶¶ 72-75) and a second portion 110 defining a groove 114 (¶ 75).
In summary, Suzuki teaches the invention as claimed except that Suzuki’s second portion defines the groove instead of the slot.  In addition, it is well settled that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946) and MPEP § 2111.04.  
Suzuki teaches the substitution of the groove 124 by the slot 124 (id. ¶¶ 72-73) for the same purpose of moving the pin 126 along the groove/slot 124 to create a lost motion (FIG. 4).  On the other hand, the use of the slot for the lost motion is well known.  See, e.g., the slot 38 in US 5,829, 312 of Berg et al. and MPEP § 2144.03.
It would have been obvious to the PHOSITA before the effective filing date of the application to substitute the groove defined by Suzuki’s second portion by the art recognized equivalence such as the slot for the same purpose of producing a lost motion of Suzuki’s pin as taught or suggested by Suzuki. The substitution of Suzuki by the slot would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 12
Suzuki teaches a mounting bracket 26 (FIG. 1) adapted to support a first cable 96/96’, a second cable 98/98’ and said shaft housing (Ap.).
Indication of Allowable Subject Matter
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 2-5 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Shimizu et al. (US 20110108345) teaches a throttle control apparatus (FIGS. 2 and 13) comprising cables 26 and 28-30 (¶ 50 et seq.); 
b. 	Old et al. (EP 0249351) teaches a throttle control apparatus (FIG. 1) comprising cables 15 and 16 (id. abstract); 
c.	Gerhardy (US 20040035394) teaches a throttle control apparatus comprising slots 35 and 38 (FIG. 2, ¶ 20 et seq. and claims 1-11); and
d.	Taomo et al. (US 5,758,546) teaches slots 51 and 52 (FIG. 2, col. 5, l. 1 et seq.). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656